SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þ Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 HighMark Funds (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies:N/A Aggregate number of securities to which transaction applies:N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing is calculated and state how it was determined).:N/A Proposed maximum aggregate value of transaction:N/A Total fee paid:N/A o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:N/A 2) Form, Schedule or Registration Statement No.:N/A 3) Filing Party:N/A 4) Date Filed:N/A [Front Cover of Proxy Package] HIGHMARK FUNDS HighMark Balanced Fund HighMark Cognitive Value Fund HighMark Core Equity Fund HighMark Enhanced Growth Fund HighMark Equity Income Fund HighMark Fundamental Equity Fund HighMark Geneva Mid Cap Growth Fund HighMark Geneva Small Cap Growth Fund HighMark International Opportunities Fund HighMark Large Cap Growth Fund HighMark Large Cap Value Fund HighMark NYSE Arca Tech 100 Index Fund HighMark Small Cap Advantage Fund HighMark Small Cap Value Fund HighMark Value Momentum Fund HighMark Capital Growth Allocation Fund HighMark Diversified Equity Allocation Fund HighMark Growth & Income Allocation Fund HighMark Income Plus Allocation Fund HighMark Bond Fund HighMark California Intermediate Tax-Free Bond Fund HighMark National Intermediate Tax-Free Bond Fund HighMark Short Term Bond Fund HighMark Wisconsin Tax-Exempt Fund HighMark California Tax-Free Money Market Fund HighMark Diversified Money Market Fund HighMark Treasury Plus Money Market Fund HighMark U.S. Government Money Market Fund HighMark 100% U.S. Treasury Money Market Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 8, 2010 Notice is hereby given that a special meeting of shareholders (the “Special Meeting”) of each of HighMark Balanced Fund, HighMark Cognitive Value Fund, HighMark Core Equity Fund, HighMark Enhanced Growth Fund, HighMark Equity Income Fund, HighMark Fundamental Equity Fund, HighMark Geneva Mid Cap Growth Fund, HighMark Geneva Small Cap Growth Fund, HighMark International Opportunities Fund, HighMark Large Cap Growth Fund, HighMark Large Cap Value Fund, HighMark NYSE Arca Tech 100 Index Fund, HighMark Small Cap Advantage Fund, HighMark Small Cap Value Fund, HighMark Value Momentum Fund, HighMark Capital Growth Allocation Fund, HighMark Diversified Equity Allocation Fund, HighMark Growth & Income Allocation Fund, HighMark Income Plus Allocation Fund, HighMark Bond Fund, HighMark California Intermediate Tax-Free Bond Fund, HighMark National Intermediate Tax-Free Bond Fund, HighMark Short Term Bond Fund, HighMark Wisconsin Tax-Exempt Fund, HighMark California Tax-Free Money Market Fund, HighMark Diversified Money Market Fund, HighMark Treasury Plus Money Market Fund, HighMark U.S. Government Money Market Fund and HighMark 100% U.S. Treasury Money Market Fund (each a “Fund,” and collectively, the “Funds”), each a series of HighMark Funds (the “Trust”), will be held at 3:00 p.m. Eastern Time on October 8, 2010 at the offices of BNY Mellon Asset Servicing at 201 Washington Street, 11th Floor (Flannery Room), Boston, MA 02108 for the following purposes: 2 Item 1.To elect eight trustees (seven of whom are currently trustees) to the Board of Trustees of the Trust (the “Board”) (the trustees on the Board are herein referred to as “Trustees”), each to hold office in accordance with the declaration of trust and code of regulations of the Trust, each as in effect from time to time. Funds Voting All Funds 2.To consider approving an amendment to the Trust’s Declaration of Trust to permit Fund liquidations with the approval of the Board but without obtaining shareholder approval. All Funds 3.To consider extending the applicability of an existing amendment to the Investment Advisory Agreement with HighMark Capital Management, Inc. (“HCM”) to Funds organized prior to March 19, 2009, which amendment gives specific authorization to HCM, with the approval of the Board, to delegate any or all of its responsibilities under the Investment Advisory Agreement to one or more sub-advisers. All Funds other than HighMark Equity Income Fund, HighMark Geneva Mid Cap Growth Fund, HighMark Geneva Small Cap Growth Fund, HighMark NYSE Arca Tech 100 Index Fund and HighMark Wisconsin Tax-Exempt Fund 4.To consider authorizing HCM, with the approval of the Board, including a majority of the Trustees who are not “interested persons” of the Funds or HCM (the “Independent Trustees”), to enter into and materially amend sub-advisory agreements with sub-advisers, without obtaining shareholder approval.The authorization sought is not proposed to extend to sub-advisers who are affiliates of HCM or the Funds (other than by reason of serving as sub-advisers to one or more Funds). All Funds other than HighMark Equity Income Fund, HighMark Geneva Mid Cap Growth Fund, HighMark Geneva Small Cap Growth Fund, HighMark NYSE Arca Tech 100 Index Fund and HighMark Wisconsin Tax-Exempt Fund 5.To consider amending one of the fundamental investment restrictions and the investment strategy of HighMark 100% U.S. Treasury Money Market Fund to permit such Fund, for temporary purposes either under volatile market conditions or in extremely low interest rate environments, to invest up to 20% of the Fund’s assets in (1) securities issued or guaranteed by the U.S. Government or its agencies, authorities, enterprises or instrumentalities that are not U.S. Treasury securities, and/or (2) repurchase agreements collateralized by any of the same or by U.S. Treasury securities. HighMark 100% U.S. Treasury Money Market Fund 6.To consider approving new sub-advisory agreements for HighMark Equity Income Fund, HighMark NYSE Arca Tech 100 Index Fund and HighMark Wisconsin Tax-Exempt Fund between HCM and Ziegler Capital Management, LLC. HighMark Equity Income Fund, HighMark NYSE Arca Tech 100 Index Fund, and HighMark Wisconsin Tax-Exempt Fund 7.To transact such other business as may properly come before the Special Meeting or any adjournment thereof. The proposals referred to above are discussed in the proxy statement attached to this notice.We encourage you to read the proxy statement thoroughly.In addition, we have included on the next pages a list of some commonly asked questions and answers.If you have any additional questions, please call your account administrator or investment representative, or call HighMark Funds directly at 1-800-433-6884. Each shareholder is invited to attend the Special Meeting in person.While you are, of course, welcome to join us at the Special Meeting, most shareholders vote by filling out and signing the enclosed proxy card (or vote by telephone or the Internet).Whether or not you plan to attend the Special Meeting, we need your vote.Any shareholder attending the Special Meeting can vote in person even though a proxy may have already been designated by the shareholder. Please vote by telephone or the Internet, or mark, sign and date the enclosed proxy card and return it promptly in the enclosed, postage-paid envelope so that the maximum number of shares may be voted. Shareholders of record at the close of business on July 26, 2010 are entitled to notice of, and to vote at, the Special Meeting or any adjournment thereof. By Order of the Trustees, Helen Robichaud [August 16, 2010] Please respond.Your vote is very important.You can help avoid the necessity and expense of sending follow-up letters to ensure a quorum by promptly returning the enclosed proxy.If you are unable to attend the Special Meeting, please mark, sign, date and return the enclosed proxy or submit your vote by telephone or the Internet, so that the necessary quorum may be represented at the Meeting.The enclosed envelope requires no postage if mailed in the United States. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 8, 2010. You may obtain a copy of this proxy statement, the accompanying Notice of Special Meeting of Shareholders and the proxy card without charge by visiting the Web site indicated on your proxy card. You may obtain a copy of your Fund’s most recent shareholder report(s) without charge from HighMark Funds, c/o BNY Mellon Investment Servicing (US) Inc., 760 Moore Road, King of Prussia, PA 19406, by calling 1-800-433-6884 or by downloading it from www.HighMarkFunds.com. 3 HIGHMARK FUNDS Terms capitalized herein and not otherwise defined herein have the meanings set forth in the accompanying Notice of Special Meeting. Q. WHY IS THE BOARD PROPOSING TO ELECT AN ADDITIONAL TRUSTEE? A. TheTrust currently operates with seven Trustees.One of the Trustees, Mr. Robert M. Whitler, is expected to retire as of December 31, 2010.The Board believes it is in shareholders’ best interests to have the breadth and depth of talent represented by seven trustees.The proposed new trustee, Mindy M. Posoff,has certain experience or other qualifications or qualities from which the Funds and their shareholders are expected to benefit.Ms. Posoff is independent with respect to the Funds and their investment adviser, sub-advisers and distributor. Q. WHY IS THE BOARD PROPOSING TO CHANGE THE TRUST’S DECLARATION OF TRUST? A. Under the existing Declaration of Trust of the Trust (the “Declaration of Trust”), the Trustees may not terminate a Fund withoutthe affirmativevote of the lesser of: (a) 67% or more of the outstanding shares of the Fund present at the Special Meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented by proxy, or (b) more than 50% of the outstanding shares of the terminating Fund.The Board proposes to amend the Declaration of Trust to allow the Trustees to terminate a Fund and any future series of the Trust without obtaining shareholder approval.Adoption of the amendment to the Declaration of Trust will not alter in any way the Trustees’ existing fiduciary obligations to act with due care and in the shareholders’ interests.Before terminating a Fund without shareholder approval, the Trustees must first consider the shareholders’ interests and then act in accordance with such interests.Consequently, the Trustees believe the requirement to obtain shareholder approval to terminate a Fund or any future series of the Trust is duplicative of their efforts and therefore results in unnecessary delay and the expenditure of Fund assets in connection with conducting a proxy solicitation and shareholder meeting that could have otherwise been returned to shareholders in connection with a Fund’s liquidation. Q. WHY IS THE BOARD PROPOSING EXTENDING THE APPLICABILITY OF AN EXISTING AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT, WHICH GIVES SPECIFIC AUTHORIZATION TO HCM TO DELEGATE ANY OR ALL OF ITS RESPONSIBILITIES UNDER THE AGREEMENT TO ONE OR MORE SUB-ADVISERS, TO THE FUNDS ORGANIZED PRIOR TO MARCH 19, 2009? A. The Investment Advisory Agreement between HCM and the Funds, as amended by Amendment No. 1 dated as of April 9, 2009 (such amendment, the “Amendment” and such Investment Advisory Agreement, as amended, the “Investment Advisory Agreement”), currently authorizes HCM, with the approval of the Board, to delegate any or all of its responsibilities under the Investment Advisory Agreement with respect to Funds organized on or after March 19, 2009, to one or more other parties (each, a “sub-adviser”), each of which is registered under the Investment Advisers Act of 1940, subject to certain conditions and obligations of HCM set forth in the Amendment.The Amendment also limits HCM’s liability in situations where HCM has delegated its responsibilities to a sub-adviser.The Board now desires to extend this explicit authorization, with its accompanying conditions, obligations and limitations on liability, to the Funds organized prior to March 19, 2009.In the past, when any of such Funds has employed a sub-adviser, the Funds obtained prior shareholder approval of the engagement of the sub-adviser.As detailed below, the Funds are now seeking shareholder approval to rely on an exemption from certain shareholder approval requirements with respect to entering into and materially amending sub-advisory agreements.Accordingly, the Trustees believe it is appropriate for shareholders to extend the Amendment to all Funds, to clarify HCM’s general authority to employ sub-advisers. 4 Q. WHY IS THE BOARD PROPOSING AUTHORIZING HCM, WITH THE APPROVAL OF THE BOARD, INCLUDING A MAJORITY OF THE INDEPENDENT TRUSTEES, TO ENTER INTO AND MATERIALLY AMEND SUB-ADVISORY AGREEMENTS, WITHOUT OBTAINING SHAREHOLDER APPROVAL? A. The Federal securities laws generally require that shareholders approve entering into and materially amending investment advisory and sub-advisory agreements.The Funds, however, have applied for an exemptive order from the Securities and Exchange Commission (the “SEC”) to permit HCM, with the approval of the Board, including a majority of the Independent Trustees, to enter into and materially amend sub-advisory agreements with sub-advisers that are not affiliated with HCM or the Funds (other than by reason of serving as sub-advisers to one or more Funds), without obtaining shareholder approval (sometimes referred to as a “manager of managers” structure).This order would provide HCM and the Board the flexibility to take action with respect to sub-advisers and sub-advisory agreements in the best interests of the Funds while avoiding the expense and delay of soliciting shareholder approval for such actions.Shareholder approval of this proposal will not result in an increase or decrease in the amount of investment advisory fees paid by the Funds to HCM.Even if approved by shareholders, the effectiveness of this proposal is subject to the SEC granting the Trust and HCM the requested exemption from applicable federal securities laws. Q. WHY IS THE BOARD OF TRUSTEES PROPOSING TO AMEND ONE OF THE FUNDAMENTAL INVESTMENT RESTRICTIONS AND THE INVESTMENT STRATEGY OF HIGHMARK 100% U.S. TREASURY MONEY MARKET FUND TO PERMIT SUCH FUND, FOR TEMPORARY PURPOSES EITHER UNDER VOLATILE MARKET CONDITIONS OR IN EXTREMELY LOW INTEREST RATE ENVIRONMENTS, TO INVEST UP TO 20% OF THE FUND’S ASSETS IN (1) SECURITIES ISSUED OR GUARANTEED BY THE U.S. GOVERNMENT OR ITS AGENCIES, AUTHORITIES, ENTERPRISES OR INSTRUMENTALITIES THAT ARE NOT U.S. TREASURY SECURITIES, AND/OR (2) REPURCHASE AGREEMENTS COLLATERALIZED BY ANY OF THE SAME OR BY U.S. TREASURY SECURITIES? A. Demand for short maturity U.S. Treasury securities has been high for the past three years, as evidenced by yields substantially lower than the Federal Reserve’s key short term market rate.It has been difficult to invest new monies in a manner consistent with the Fund’s investment objective and strategies during portions of this three year period when market yields fell to zero.At times it looked as if the Fund might have to purchase U.S. Treasury securities generating negative returns, which could over time have jeopardized the ability of the Fund to maintain its $1.00 net asset value.This necessitated HCM to make a decision torefuse certain purchases or exchanges into the Fund for a short time and then to limit large purchases or exchanges into the Fund in order to manage inflows and protect the existing current yield.Additionally, recent changes in the SEC’s rule governing money market funds require money market funds to meet certain portfolio liquidity standards and accord U.S. Treasury securities of any maturity the liquidity status of one day.HCM believes that these changes may permanently increase demand for U.S. Treasury securities with short maturities.Without a change in this investment restriction, the Fund has limited options to invest conservatively and achieve a reasonable rate of return. For these reasons, the Board concluded that it would be in the best interests of the Fund’s shareholders to amend one of the fundamental investment restrictions and the investment strategy of the Fund to permit the Fund, for temporary purposes either under volatile market conditions or in extremely low interest rate environments, to invest up to 20% of the Fund’s assets in (1) securities issued or guaranteed by the U.S. Government or its agencies, authorities, enterprises or instrumentalities that are not U.S. Treasury securities, and/or (2) repurchase agreements collateralized by any of the same or by U.S. Treasury securities.As used in this proposal, U.S. Treasury securities include separately traded components of those securities called “STRIPs,” unless the context dictates otherwise. Q. WHY ARE NEW SUB-ADVISORY AGREEMENTS FOR HIGHMARK EQUITY INCOME FUND, HIGHMARK NYSE ARCA TECH -EXEMPT FUND BETWEEN HCM AND ZIEGLER CAPITAL MANAGEMENT, LLC BEING PROPOSED FOR APPROVAL? A. On April 30, 2010, The Ziegler Companies, Inc. (“ZCO”), the parent company of Ziegler Capital Management, LLC (“Ziegler”), entered into a purchase agreement (the “Purchase Agreement”) with RTZ Acquisition, LLC (“Rizvi”) and Scott Roberts, the President of Ziegler, to sell fifty-one percent (51%) of the outstanding membership interests in Ziegler.Prior to the transaction, ZCO owned 100% of Ziegler, and upon the closing of the transaction, which occurred on May 21, 2010, ZCO, Rizvi and Scott Roberts owned 49%, 41% and 10%, respectively, of Ziegler.The transaction with Rizvi and Mr. Roberts is the type of event considered to be a “change of control” of Ziegler under the Investment Company Act of 1940, as amended (the “1940 Act”).Under the 1940 Act, which regulates investment companies such as HighMark Funds, investment advisory (and sub-advisory) agreements for investment companies are required to terminate automatically upon their assignment, and a “change of control” of an investment adviser (or a sub-adviser) is deemed to cause an assignment of the investment advisory (or sub-advisory) agreements to which the investment adviser (or sub-adviser) is a party.Consequently, on May 21, 2010, the then existing sub-advisory agreements between HCM and Ziegler relating to HighMark Equity Income Fund, HighMark NYSE Arca Tech 100 Index Fund and HighMark Wisconsin Tax-Exempt Fund automatically terminated.Prior to such termination, the Board, as permitted by the 1940 Act, approved interim sub-advisory agreements between HCM and Ziegler, which contain terms substantially similar to the prior sub-advisory agreements.The interim sub-advisory agreements will continue in effect until the earlier of (A) 150 days after the termination of the old sub-advisory agreements and (B) the approval of new sub-advisory agreements between HCM and Ziegler.The Board is proposing new sub-advisory agreements to the shareholders of HighMark Equity Income Fund, HighMark NYSE Arca Tech 100 Index Fund and HighMark Wisconsin Tax-Exempt Fund to replace these interim agreements so that such Funds may continue to receive sub-advisory services from Ziegler.The new sub-advisory agreement being proposed for each of the foregoing Funds is nearly identical to each such Fund’s prior sub-advisory agreement. 5 Q. WHAT IF I DO NOT RETURN MY PROXY VOTING BALLOT? A. In order to conduct the Special Meeting with respect to a matter, a quorum must be present, in person or by proxy.A quorum with respect to a matter before the Special Meeting is defined as representation of over 50% of the shares outstanding as of July 26, 2010 entitled to vote on such matter.In the event that not enough shareholders return the enclosed proxy ballot card (or submit votes by telephone or the Internet) to achieve a quorum, we may incur additional expenses associated with additional solicitations.In order to avoid additional costs to your Fund(s), please return the completed proxy ballot as soon as possible. Q. HOW DOES THE BOARD SUGGEST THAT I VOTE? A. After careful consideration, the Board, including the Independent Trustees, recommends that shareholders vote to approve all six proposals. Q. WHO SHOULD I CALL WITH QUESTIONS ABOUT THIS PROXY? A. If you have any questions regarding this proxy, please contact your account administrator or investment representative, or call HighMark Funds directly at 1-800-433-6884. IMPORTANT SHAREHOLDER INFORMATION HIGHMARK FUNDS The main documents in this package are your proxy statement and proxy card.A proxy card is, in essence, a ballot.When you vote your proxy, you tell us how to vote on your behalf on important issues relating to your HighMark Fund.The proxy card may be completed by checking the appropriate box voting for or against the specific proposals relating to your Fund.If you simply sign the proxy without specifying a vote, your shares will be voted in accordance with the recommendations of the Board of Trustees of HighMark Funds. We urge you to take the time to read the proxy statement, fill out the proxy card, and return it to us (or vote by telephone or the Internet).Voting your proxy, and doing so promptly, enables your Fund to avoid conducting additional mailings.When shareholders do not return their proxies in sufficient numbers, we may need to incur additional expenses in connection with follow-up solicitations. Please take a few moments to exercise your right to vote.Thank you. 6 HIGHMARK FUNDS 350 California Street, Suite 1600 San Francisco, CA 94104 HighMark Balanced Fund HighMark Cognitive Value Fund HighMark Core Equity Fund HighMark Enhanced Growth Fund HighMark Equity Income Fund HighMark Fundamental Equity Fund HighMark Geneva Mid Cap Growth Fund HighMark Geneva Small Cap Growth Fund HighMark International Opportunities Fund HighMark Large Cap Growth Fund HighMark Large Cap Value Fund HighMark NYSE Arca Tech 100 Index Fund HighMark Small Cap Advantage Fund HighMark Small Cap Value Fund HighMark Value Momentum Fund HighMark Capital Growth Allocation Fund HighMark Diversified Equity Allocation Fund HighMark Growth & Income Allocation Fund HighMark Income Plus Allocation Fund HighMark Bond Fund HighMark California Intermediate Tax-Free Bond Fund HighMark National Intermediate Tax-Free Bond Fund HighMark Short Term Bond Fund HighMark Wisconsin Tax-Exempt Fund HighMark California Tax-Free Money Market Fund HighMark Diversified Money Market Fund HighMark Treasury Plus Money Market Fund HighMark U.S. Government Money Market Fund HighMark 100% U.S. Treasury Money Market Fund 7 PROXY STATEMENT FOR SHAREHOLDER MEETING TO BE HELD ON OCTOBER 8, 2010 The Board of Trustees (the “Board”) of HighMark Funds (the “Trust” or “HighMark Funds”) is soliciting proxies from the shareholders of each of HighMark Balanced Fund, HighMark Cognitive Value Fund, HighMark Core Equity Fund, HighMark Enhanced Growth Fund, HighMark Equity Income Fund, HighMark Fundamental Equity Fund, HighMark Geneva Mid Cap Growth Fund, HighMark Geneva Small Cap Growth Fund, HighMark International Opportunities Fund, HighMark Large Cap Growth Fund, HighMark Large Cap Value Fund, HighMark NYSE Arca Tech 100 Index Fund, HighMark Small Cap Advantage Fund, HighMark Small Cap Value Fund, HighMark Value Momentum Fund, HighMark Capital Growth Allocation Fund, HighMark Diversified Equity Allocation Fund, HighMark Growth & Income Allocation Fund, HighMark Income Plus Allocation Fund, HighMark Bond Fund, HighMark California Intermediate Tax-Free Bond Fund, HighMark National Intermediate Tax-Free Bond Fund, HighMark Short Term Bond Fund, HighMark Wisconsin Tax-Exempt Fund, HighMark California Tax-Free Money Market Fund, HighMark Diversified Money Market Fund, HighMark Treasury Plus Money Market Fund, HighMark U.S. Government Money Market Fund and HighMark 100% U.S. Treasury Money Market Fund (each a “Fund,” and collectively, the “Funds”), each a series of HighMark Funds, in connection with a special meeting of shareholders of the Funds, which has been called to be held on October 8, 2010 at 3 p.m. Eastern Time at the offices of BNY Mellon Asset Servicing at 201 Washington Street, 11th Floor (Flannery Room), Boston, MA 02108 (such meeting and any adjournment thereof is referred to herein as the “Special Meeting”).The Special Meeting notice, this proxy statement and the proxy cards are being sent to shareholders beginning on or about [August 16, 2010]. The Special Meeting is being called for the following purposes: (1) to elect eight trustees (seven of whom are currently trustees) to the Board, each to hold office in accordance with the declaration of trust and code of regulations of the Trust, each as in effect from time to time (the trustees on the Board are herein referred to as “Trustees”); (2) to consider approving an amendment to the Trust’s Declaration of Trust to permit Fund liquidations with the approval of the Board but without obtaining shareholder approval; (3) to consider extending the applicability of an existing amendment to the Investment Advisory Agreement with HighMark Capital Management, Inc. (“HCM”) to Funds organized prior to March 19, 2009, which amendment gives specific authorization to HCM, with the approval of the Board, to delegate any or all of its responsibilities under the Investment Advisory Agreement to one or more sub-advisers; (4) to consider authorizing HCM, with the approval of the Board, including a majority of the Trustees who are not “interested persons” of the Funds or HCM (the “Independent Trustees”), to enter into and materially amend sub-advisory agreements with sub-advisers (other than sub-advisers who are affiliates of HCM or the Funds (other than by reason of serving as sub-advisers to one or more Funds)), without obtaining shareholder approval; (5) to consider amending one of the fundamental investment restrictions and the investment strategy of HighMark 100% U.S. Treasury Money Market Fund to permit such Fund, for temporary purposes either under volatile market conditions or in extremely low interest rate environments, to invest up to 20% of the Fund’s assets in (i) securities issued or guaranteed by the U.S. Government or its agencies, authorities, enterprises or instrumentalities that are not U.S. Treasury securities, and/or (ii) repurchase agreements collateralized by any of the same or by U.S. Treasury securities; (6) to consider approving new sub-advisory agreements for HighMark Equity Income Fund, HighMark NYSE Arca Tech 100 Index Fund and HighMark Wisconsin Tax-Exempt Fund between HCM and Ziegler Capital Management, LLC; and (7) to transact such other business as may properly come before the Special Meeting or any adjournment thereof. PROPOSAL 1 ELECTION OF TRUSTEES The Governance Committee of the Board of HighMark Funds has nominated eight individuals to serve on the Board.Seven of the nominees are current Trustees: David E. Benkert, Thomas L. Braje, Evelyn S. Dilsaver, David A. Goldfarb, Earle A. Malm II, Michael L. Noel and Robert M. Whitler.One of the nominees, Mindy M. Posoff, has not previously served as a Trustee of HighMark Funds.One of the current Trustees recommended to the Governance Committee the nomination of Ms. Posoff.Mr. Whitler, a current Trustee, is expected to retire effective as of December 31, 2010. 8 The Board approved the nominations of the foregoing eight individuals at a meeting held on June 25, 2010 and is recommending that shareholders approve the election of the nominees.All shares represented by valid proxies will be voted in favor of the election of the nominees, unless a shareholder specifically indicates on a proxy the desire to withhold authority to vote for any nominee.If for any reason any of the nominees should not be available for election as contemplated, the proxy holders reserve the right to substitute such other person or persons as nominees as may be designated by the Board. Each of the nominees listed above has consented to being named in this Proxy Statement and has agreed to serve as a Trustee if elected. If elected, each Trustee shall hold office until he or she dies, resigns, retires or is removed or, if sooner, until the next meeting of shareholders following his election or appointment as Trustee at which Trustees are elected and until his successor shall have been elected and qualified in accordance with the Trust’s Declaration of Trust The Board has overall responsibility for oversight of the management of the Funds. The Board, in turn, elects the officers of the Trust to supervise actively its day-to-day operations.Trustees who are not deemed to be “interested persons” of the Trust as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), are referred to as “Independent Trustees.”Trustees who are deemed to be “interested persons” of the Trust are referred to as “Interested Trustees.” Currently, the Trust has six Independent Trustees and one Interested Trustee, Earle A. Malm II.Mr. Malm is an Interested Trustee by virtue of his position with HCM.The new nominee, Ms. Posoff, meets the qualifications to be an Independent Trustee.The Trust utilized the services of a third party to assist in gathering certain information regarding candidates who were considered as prospective new Trustees. Leadership Structure and Risk Oversight.The current Chairman of the Board, David E. Benkert, is an Independent Trustee.A portion of each regular meeting of the Board is devoted to an executive session of the Independent Trustees at which no members of management are present. At those meetings, the Independent Trustees consider a variety of matters that are required by law to be considered by the Independent Trustees, as well as matters that are scheduled to come before the full Board, including fund governance and leadership issues, and are advised by independent legal counsel. As described below, the Board conducts much of its work through certain standing committees, each of which is chaired by an Independent Trustee.The Board has not established a formal risk oversight committee.However, much of the regular work of the Board and its standing Committees addresses aspects of risk oversight. There are two standing committees of the Board, an Audit Committee and a Governance Committee.The Audit Committee has as its primary purpose and function oversight responsibility for the integrity of the Trust’s financial reporting and compliance processes, and for the adequacy of the Trust’s overall system of internal controls.The members of the Audit Committee are Evelyn S. Dilsaver (Chair), David A. Goldfarb, Robert M. Whitler and David E. Benkert (Ex Officio). The Audit Committee met [] times during the Trust’s last fiscal year. The Governance Committee has as its primary purposes and functions responsibility for the nomination of persons to serve as members of the Board and responsibility to review periodically, and make recommendations to the Board regarding, certain matters relating to the operation of the Board and its committees.The members of the Governance Committee are Michael L. Noel (Chair), Thomas L. Braje, Earle A. Malm II and David E. Benkert (Ex Officio). The Governance Committee met [] times during the Trust’s last fiscal year.A copy of the Governance Committee Charter is attached as Exhibit A. The Board seeks Trustee candidates that uniformly exhibit a high level of integrity, appropriate experience, and a commitment to fulfill the fiduciary duties inherent in Board membership.The Board expects to seek candidates that possess sufficiently diverse skill sets and characteristics that will contribute to the overall effectiveness of the Board.The Board considers candidates’ skills, education, background and experience (professional or otherwise) but is not necessarily limited to those factors and may also consider such factors as gender, race, ethnicity or national origin. In the event a vacancy exists on the Board, or a vacancy is anticipated, the Governance Committee shall consider whether it is in the best interests of the Trust and its shareholders to nominate an Independent Trustee or an Interested Trustee to fill the vacancy.The Governance Committee may consider candidates recommended by members of the Governance Committee, other Independent Trustees, or Interested Trustees. The Governance Committee also may consider candidates recommended by a search firm engaged by the Governance Committee, if the Governance Committee chooses to engage a search firm.If the Governance Committee determines that it is in the best interests of the Trust and its shareholders to nominate a person who is an Independent Trustee, the selection and nomination of candidates for that position is committed to the discretion of the Independent Trustees.The Governance Committee does not have any minimum qualifications when evaluating trustee candidates. The Governance Committee does not currently have a policy or procedures in place for the consideration of nominees recommended by shareholders.However, if the Governance Committee determined that it would be in the best interests of the Trust to fill a vacancy on the Board, and a shareholder submitted a candidate for consideration by the Board to fill the vacancy, the Governance Committee would evaluate that candidate. The Funds have retained HCM as the Funds’ investment adviser and administrator.HCM is responsible for the day-to-day administration of the Funds and the day-to-day management of the investment activities of 20 of the Funds.HCM has delegated the day-to-day management of the investment activities of 9 of the Funds to certain sub-advisers.For each Fund as to which HCM has not delegated the day-to-day management of the investment activities to sub-advisers, HCM is responsible for the management of the risks that arise from the Funds’ investments.For each Fund as to which HCM has delegated the day-to-day management of the investment activities to sub-advisers, the sub-advisers are primarily responsible for the management of the risks that arise from the Funds’ investments.With respect to such Funds, HCM is responsible for supervising the services provided to the Funds by each sub-adviser, including risk management.The Board provides oversight of the services provided by HCM and each sub-adviser, including the risk management and oversight services provided by HCM.In the course of providing that oversight, the Board receives a wide range of reports on the Funds’ activities from HCM and the sub-advisers, including reports regarding each Funds’ investment performance, the compliance of the Funds with applicable laws, and the Funds’ financial accounting and reporting.The Board also meets periodically with the Funds’ Chief Compliance Officer to receive reports regarding the compliance of each Fund with the federal securities laws and the Funds’ internal compliance policies and procedures.The Board also meets with the Funds’ Chief Compliance Officer annually to review the Chief Compliance Officer’s annual report, including the Chief Compliance Officer’s risk-based analysis for the Funds.The Board also meets periodically with the portfolio managers of the Funds to receive reports regarding the management of the Funds, including their investment performance and risks. 9 The Board periodically reviews its leadership structure, including the role of the Chairman.The Board also completes an annual self-assessment during which it reviews its leadership and committee structure and considers whether its structure remains appropriate in light of the Funds’ current operations.The Board believes that its leadership structure is appropriate given its specific characteristics. Qualifications of Trustees The following provides an overview of the considerations that led the Board to conclude that each individual serving or proposed to serve, as applicable, as a Trustee of the Funds should so serve.The current members of the Board have joined the Board at different points in time since 1987.Generally, no one factor was decisive in the original selection of an individual to join the Board or the selection of an individual to be nominated to join the Board.Among the factors theBoard considered when concluding that an individual should serve(or be nominated to serve) on the Board were the following: (i) the individual’s business and professional experience andaccomplishments, including, in some instances, prior experience in the financial services and investment management fields or on other boards; (ii) the individual’s ability to work effectively with the other members of theBoard; and (iii) how the individual’s skills, experiences and attributes would contribute to an appropriate mix of relevant skills, experience and attributes on the Board. In respect of each current or nominee Trustee, the individual’s substantial professional accomplishments and prior experience, including, in some cases, in fields related to the operations of the Funds, were a significant factor in the determination that the individual should serve as a Trustee of the Funds or be nominated to serve as a Trustee of the Funds.Each current and nominee Trustee’s recent prior professional experience is summarized in the table below. Name, Address1 and Age Position(s) Held with HighMark Funds Term of Office and Length of Time Served2 Principal Occupation(s) During Past 5 Years Number of Portfolios in HighMark Funds Complex Overseen by Board Member3 Other Directorships Held by BoardMember During the Past Five Years4 INDEPENDENT TRUSTEES David E. Benkert 53 Trustee, Chairman Since 3/04 From April 1, 1992 to present, Director, Navigant Consulting, Inc. (financial consulting). 29 None Thomas L. Braje 67 Trustee Since 6/87 Prior to retirement in October 1996, Vice President and Chief Financial Officer of Bio Rad Laboratories, Inc. 29 None Evelyn S. Dilsaver 55 Trustee, Audit Committee Chairman Since 1/08 Formerly Executive Vice President for The Charles Schwab Corporation, and President and Chief Executive Officer of Charles Schwab Investment Management, Inc.Prior to July 2004, Senior Vice President, Asset Management Products and Services, Charles Schwab Investment Management, Inc.Prior to July 2003, Executive Vice President – Chief Financial Officer and Chief Administrative Officer for U.S. Trust Company, then a subsidiary of The Charles Schwab Corporation. 29 Longs Drug Corporation (LDG)5; Aeropostale, Inc. (ARO); Tamalpais Bancorp (TAMB) David A. Goldfarb 68 Trustee Since 6/87 Since January 2010, owner of David A. Goldfarb, CPA.From 1987 to 2009, Partner, Goldfarb & Simens, Certified Public Accountants. 29 None Michael L. Noel 69 Trustee, Vice Chairman, Governance Committee Chairman Since 12/98 President, Noel Consulting Company since 1998.Member, Saber Partners (financial advisory firm) since 2002.Member, Board of Directors, Avista Corp. (utility company), since January 2004.Member, Board of Directors, SCAN Health Plan, since 1997.From April 1997 to December 1998, Member of HighMark Funds Advisory Board. 29 Avista Corp. (AVA) Mindy M. Posoff 53 Nominee for Trustee N/A Managing Director, Traversent Capital Partners (financial consulting) since January 2010.From January 2003 to December 2009, Managing Director, NewMarket Capital Partners, LLC (asset management). 29 None Robert M. Whitler6 71 Trustee Since 12/98 Retired from Union Bank, N.A. (formerly Union Bank of California, N.A.) in 1996.Served as Executive Vice President, Chief Trust Officer and Head of the Trust Investments Group. 29 None 10 Name, Address1 and Age Position(s) Held with HighMark Funds Term of Office and Length of Time Served2 Principal Occupation(s) During Past 5 Years Number of Portfolios in HighMark Funds Complex Overseen by Board Member3 Other Directorships Held by BoardMember
